Citation Nr: 1754687	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 60 percent for service-connected pulmonary sarcoidosis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from December 1953 to October 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Nashville, Tennessee, Regional Office (RO) which denied, in pertinent part, a rating in excess of 60 percent for sarcoidosis with pulmonary and lymph node involvement and a TDIU. In May 2014, the RO recharacterized the Veteran's service-connected disability as lung cancer and sarcoidosis with pulmonary and lymph node involvement. In September 2015, the Board remanded the issues on appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's pulmonary sarcoidosis did not result in cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, cardiac involvement with chronic congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or require outpatient oxygen therapy, at any time during the appeal period.	

2. The evidence is at least in equipoise as to whether the Veteran's service-connected sarcoidosis prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for pulmonary sarcoidosis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6846, 6600 (2017).
2. Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service-connected for pulmonary sarcoidosis, evaluated as 60 percent disabling under Diagnostic Code 6846. The Veteran filed his current claim for an increased rating in August 2010. He maintains he is entitled to a higher rating for his disability as he claims to have worsened shortness of breath and dyspnea on exertion.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling. Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis. 38 C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement under specific body system involved"). Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs). FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70-percent predicted or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40- to 55-percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600.

In this regard, PFTs are required to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3). Further, post-bronchodilator PFT studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4). When evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied. 38 C.F.R. § 4.96(d)(5). When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(5). 

The Board has considered whether any additional Diagnostic Codes may be applicable in the instant case. However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"). In the instant case, Diagnostic Code 6846 specifically addresses sarcoidosis and the resulting symptomatology. Furthermore, 38 C.F.R. § 4.96(a) provides that Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847. Further, a single rating will be assigned under the Diagnostic Code, which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating. Id. As noted, Diagnostic Code 6846 provides that such disability may alternatively be rated under Diagnostic Code 6600 as chronic bronchitis. Therefore, the Board will consider both Diagnostic Codes 6846 and 6600 in evaluating the Veteran's claim for an increased rating for his pulmonary sarcoidosis.

To evaluate the current nature and severity of the Veteran's service-connected pulmonary sarcoidosis, VA afforded him a VA examination in October 2010. The Veteran reported dyspnea on exertion when walking half a block to a full block, orthopnea, paroxysmal nocturnal dyspnea, intermittent leg edema, non-productive cough in the morning, general malaise and fatigue, and weight loss of 10 pounds over the last 12 months associated with decreased appetite. 

On examination, the examiner noted no apparent distress. Breathing was unlabored, not tachypneic, normal expiratory phase, and bilaterally clear. PFTs at the time of the examination showed a pre-bronchodilator FEV-1 of 64 percent predicted and FVC of 67 percent predicted. His post-bronchodilator showed FEV-1 of 55 percent predicted and FVC of 61 percent predicted. The examiner noted that reduced vital capacity suggested the presence of a mild restrictive ventilator defect. DLCO was 81 percent predicted. The examiner stated dyspnea on exertion was most likely secondary to a combination of sarcoidosis, coronary artery disease, and congestive heart failure. The examiner further opined that dyspnea on exertion was at least as likely as not caused by or a result of sarcoidosis. 

In an April 2011 VA examination for fibromyalgia, the Veteran denied fevers, chills, and night sweats, and no loss of weight or appetite was noted. 

In a May 2011 VA treatment record, the Veteran complained of shortness of breath, but reported no change in his dyspnea. He could perform his activities of daily living, but could no longer mow his lawn. He denied fevers, chills, sweats, and chest pain. He had an intermittent productive cough at nighttime. A plan to check the 2D echo was formed to rule out congestive heart failure given his coronary artery disease. 

In March 2012, the Veteran was afforded a VA examination to assess his sarcoidosis and its impact on employability. The Veteran reported his shortness of breath had worsened and he stopped walking after half a block. The examiner noted that he had an echocardiogram in May 2011 that showed ejection fraction of 60 to 65 percent. He had also had PFTs in November 2011 which showed mild restrictive ventilatory defect; however, lung volumes were not performed. His respiratory condition required the use of intermittent inhalational bronchodilator therapy, which the examiner opined was most likely due to rheumatoid arthritis and partly due to sarcoidosis. He did not require outpatient oxygen therapy. The examiner noted that sarcoidosis caused dyspnea on exertion, but this could also be due to rheumatoid arthritis and deconditioning. The Veteran did not have other organ system involvement due to sarcoidosis. 

On examination, the examiner noted that the Veteran's chest was clear to auscultation bilaterally without crackles, rhonchi or wheezes. The examiner did not note any cardiopulmonary complications, such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension. The examiner noted his echo was normal. PFTs and exercise capacity testing were not performed. March 2012 PFTs showed a pre-bronchodilator FEV-1 of 61 percent predicted, FVC of 70 percent predicted, and FEV-1/FVC of 67 percent predicted. His post-bronchodilator showed FEV-1 of 60 percent predicted and FVC of 64 percent predicted. A reduced vital capacity suggested the presence of a mild restrictive ventilator defect. DLCO was 71 percent predicted. The examiner indicated that DLCO most accurately reflected his current pulmonary function. The March 2012 impression was dyspnea likely due to diastolic dysfunction noted in the May 2011 echo and was likely not related to sarcoidosis.

The examiner noted that sarcoidosis did not impact his ability to work. The examiner noted that another CT scan and PFT were ordered because it was unclear if sarcoidosis caused dyspnea on exertion. The examiner noted that the Veteran had not worked since 1992 when he took early retirement from the United States Post Office. The examiner opined that based on the pulmonary assessment in March 2012, dyspnea was likely due to diastolic dysfunction and likely not related to sarcoidosis. The rationale was that moderate restrictive ventilator defect with mild reduced DLCO had been stable for two years and DLCO had not changed in seven years. The examiner further noted that his dyspnea would prevent employment with extensive walking; however, dyspnea was more likely than not due to diastolic dysfunction and not sarcoidosis. 

In an April 2012 VA treatment record, the Veteran's FEV-1 was only 1.45 liters with no reversibility, and DLCO was 126 percent predicted normal.

An April 2013 private treatment record showed the Veteran was diagnosed with adenocarcinoma, non-mucinous, with lepidic growth pattern.

In October 2013, the Veteran was afforded another VA examination. The Veteran could not state whether his lung cancer was in remission. He complained of dyspnea on exertion, a productive cough in the morning, and rib cage pain. He did not have fevers, chills, night sweats, loss of weight or appetite. The examiner noted that his dyspnea was considered multifactorial from sarcoidosis and diastolic dysfunction. His sarcoidosis was noted to result in dyspnea walking less than one block, productive morning cough with mucoid expectorant, chronic hilar adenopathy, and pulmonary involvement. The Veteran had radiofrequency microwave ablation of lung cancer in April 2013 that had residuals of stinging in his rib cage. A PET scan in July 2013 did not show current lung cancer. PFTs in November 2013 showed a pre-bronchodilator FEV-1 of 53 percent predicted, FVC of 60 percent predicted, and FEV-1/FVC of 67 percent predicted. His post-bronchodilator showed FEV-1 of 55 percent predicted and FVC of 59 percent predicted. DLCO was 59 percent predicted. The examiner indicated that FVC most accurately reflected his current pulmonary function. The conditions predominately responsible for the limitation in pulmonary function were listed as pulmonary sarcoidosis, adenocarcinoma of left lower lung, and coronary artery disease/congestive heart failure. The examiner noted that physical employability of any kind was prohibitive with his medical condition.

In July 2013 VA treatment records noted there was incorrect coding for congestive heart failure and clarified that the Veteran did not have congestive heart failure.

In April 2014 the Veteran was afforded another VA. The Veteran did not report any new issues. The Veteran had radiofrequency ablation therapy for lung cancer in April 2013. A PET scan in November 2013 did not show current lung cancer. His sarcoidosis was noted to result in dyspnea walking less than one block, intermittent productive cough, chronic hilar adenopathy, and pulmonary involvement. He was noted to have had a malignant neoplasm that was treated in April 2013. PFTs in November 2013 showed a pre-bronchodilator FEV-1 of 53 percent predicted, FVC of 60 percent predicted, and FEV-1/FVC of 67 percent predicted. His post-bronchodilator showed FEV-1 of 55 percent predicted and FVC of 59 percent predicted. DLCO was 59 percent predicted. The examiner indicated that FEV-1/FVC most accurately reflected his current pulmonary function.

The examiner noted that the Veteran's respiratory conditions impacted his ability to work. The examiner noted that he was limited in his ability to perform heavy exertion, but not limited from sedentary employment. Dyspnea was also noted to be related to his heart as well as his lungs and the examiner stated it was not possible to determine to what degree he was limited strictly due to his pulmonary condition without resorting to mere speculation.

In a December 2015 VA heart examination, the examiner diagnosed acute, subacute, or old myocardial infarction, coronary artery bypass graft, and percutaneous coronary intervention. The examiner noted that the Veteran has had congestive heart failure, but he did not have congestive heart failure, and he had not had any episodes of acute congestive heart failure in the past year. An exercise stress test was not performed, and the examiner noted this was because the Veteran had chronic congestive heart failure, as well as the testing was not required as part of his current treatment plan and was not without significant risk.

In a December 2015 medical opinion, the examiner opined that the Veteran did not have cor pulmonale or congestive heart failure. The examiner reasoned that the veteran's most recent echo did not have either hypertrophy or dilation of either ventricle. The only impaired function is the mildest diastolic dysfunction, and this borderline diastolic dysfunction did not constitute cor pulmonale. Functionally, the heart had no evidence of sarcoid involvement and there was no evidence that sarcoidosis had affected the performance of the heart. The examiner stated that there were no medical documents that report the Veteran had fever or night sweats, and his weight had been stable within four pounds over the past two years.

In a June 2016 addendum opinion, the examiner explained that she had mistakenly checked the box that the Veteran had chronic congestive heart failure in the December 2015 examination report. She further noted that there is no evidence the Veteran ever had any manifestations of sarcoid involvement of the heart. She explained that the only way to truly know if there is sarcoid involvement of the heart is by biopsy, but because this is an invasive procedure it is not done unless the result will change the treatment. The Veteran did not have congestive heart failure or a rhythm disturbance; and although he had a murmur it did not cause any physiologic problems and therefore did not warrant a biopsy. She also clarified that his heart is not causing his dyspnea as it is only a grade I diastolic dysfunction. She explained that maximum exercise capacity would not be tested because the testing would not be indicative of his cardiopulmonary capacity due to his 82 years of age and significant rheumatoid arthritis. The examiner also noted that the symptoms of dyspnea are from his lungs as there is no indication of sarcoid involvement of the heart. She opined that the majority of his lung pathology and dyspnea are from his years of sarcoid.

Based on the foregoing, the Board finds that a rating in excess of 60 percent for pulmonary sarcoidosis is not warranted under Diagnostic Code 6846. There is no evidence of cor pulmonale or cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, which would entitle him to a higher rating under Diagnostic Code 6846. In this regard, the Board acknowledges that the October 2010 and October 2013 VA examinations discussed coronary artery disease and congestive heart failure together, the May 2011 VA treatment record indicated that congestive heart failure had to be ruled out, and the December 2015 VA examination was inconsistent in indicating whether the Veteran had congestive heart failure. The Board notes that a July 2013 VA treatment record identified incorrect coding for congestive heart failure and clarified that the Veteran did not have congestive heart failure. Additionally, the December 2015 medical opinion clearly stated that the Veteran did not have cor pulmonale or congestive heart failure. Additionally, the June 2016 addendum opinion clarified that the confusion around the December 2015 VA examination and stated that she had mistakenly checked the box that the Veteran had chronic congestive heart failure. The Board finds the June 2016 opinion most probative as it discussed the ways to identify sarcoid involvement of the heart and noted there was no evidence the Veteran ever had any manifestations of sarcoid involvement of the heart. Moreover, the Veteran has not reported fever, night sweats, and weight loss despite treatment during the appeal period. As such, the Veteran is not entitled to a rating in excess of 60 percent for his sarcoidosis under such Diagnostic Code.

With respect to Diagnostic Code 6600, the evidence does not contain a FEV-1 of less than 40 percent predicted, FEV-1/FVC less than 40 percent predicted or DLCO less than 40 percent predicted. The Board notes that the Veteran's maximum exercise capacity has not been tested during the appeal period; however, the June 2016 examiner explained that the testing would not be indicative of his cardiopulmonary capacity due to his age and significant rheumatoid arthritis. Moreover, the evidence does not indicate he has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy. Therefore, the Veteran is not entitled to a rating in excess of 60 percent for his sarcoidosis under Diagnostic code 6600.

In assessing the severity of the Veteran's disability, the Board has considered the Veteran's assertion regarding his symptoms, to include shortness of breath and wheezing, as well as dyspnea on exertion and the resulting limitations, which he is competent to provide. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran's history and reported symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned. However, in the determining the actual degree of disability, objective examinations and diagnostic testing is more probative of the severity of his sarcoidosis. As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected pulmonary sarcoidosis.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 60 percent for pulmonary sarcoidosis. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2).

The Veteran's pulmonary sarcoidosis has been evaluated at 60 percent during the entire appeal period. Therefore, he is eligible to receive TDIU benefits on a schedular basis. See 38 C.F.R. § 4.16(a). The remaining inquiry is whether sufficient evidence exists that pulmonary sarcoidosis alone prevented him from obtaining and maintaining substantially gainful employment throughout the entire appeal period.

The record shows the Veteran completed two years of college. Following military service, he worked in a VA hospital for a few years in the kitchen and as an orderly, then worked at the post office for 33 years as a mail handler, and most recently worked as a self-employed plumber until 2002. 

On VA examination in March 2012, the examiner noted that dyspnea would prevent him from working jobs that require extensive walking; however it appeared that his dyspnea was more likely than not due to diastolic dysfunction than sarcoidosis.

On VA examination in October 2013, the examiner noted that physical employability of any kind was prohibitive with his medical condition.

On VA examination in April 2014, the examiner noted that heavy exertion was limited; however, sedentary occupations should not be limited.

In June 2015, the Veteran's representative argued that walking a long distance from a parking area to a job site, travelling to and from work in weather extremes, and a productive cough with obvious pulmonary involvement placed the Veteran at a particular disadvantage in competing for jobs in the workplace. His representative further argued that his work experience had not been in sedentary employment, but in the field plumbing.

A June 2016 addendum opinion clarified that there was no indication of sarcoid involvement of the heart and that the Veteran's symptoms of dyspnea were from his lungs.

In this respect, the evidence reveals the Veteran is fatigued very easily and he requires heavy steroid and inhaler use. Prior to being unemployed, he did not work sedentary positions. The evidence reveals he has not worked during the appeal period. 

Based upon a complete review of the record, the Board finds the evidence is at the very least in relative equipoise as to whether the Veteran's sarcoidosis is responsible for the Veteran's inability to secure or maintain gainful employment during the appeal period.  Resolving all reasonable doubt in his favor, the Board finds the Veteran is entitled to a TDIU.


ORDER

An increased rating in excess of 60 percent for service-connected pulmonary sarcoidosis is denied.

A TDIU is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


